United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waverly, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1867
Issued: January 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 7, 2013 appellant, through her attorney, filed a timely appeal from a June 28,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed a
back condition causally related to factors of her federal employment.
FACTUAL HISTORY
On September 12, 2012 appellant, then a 56-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging a back injury in the performance of duty. She noted that her

1

5 U.S.C. § 8101 et seq.

injury was due to repetition at work and genetic factors. Appellant first reported her condition to
her supervisor on September 4, 2012, having stopped work on August 17, 2012.
On September 17, 2012 OWCP requested additional factual and medical evidence. It
noted that appellant had not substantiated the factual elements of her claim and that the medical
evidence was also insufficient. OWCP afforded her 30 days to submit additional evidence and
respond to its inquiries.
In an emergency department report dated May 12, 2012, Dr. Corey M. Amann, a Boardcertified family physician, diagnosed appellant with sciatica. He prescribed medicine for
treatment.
In an emergency department report dated May 17, 2012, Dr. Philiph I. Bialecki, Boardcertified in emergency medicine, diagnosed appellant with a herniated disc and acute right
sciatica. He noted that she had a prior history of back problems.
In a diagnostic report dated May 25, 2012, Dr. David Magee, a Board-certified
radiologist, noted mild-to-moderate spondylitic changes on x-ray, greatest in the lower facet
joints with a grade one anterolisthesis of L4 on L5.
In a report dated May 25, 2012, Dr. James E. Fleming, Jr., a Board-certified orthopedic
surgeon, diagnosed appellant with degenerative spondylolisthesis at L4 and L5. He stated that
she had noted back pain of three weeks duration. On physical examination, appellant’s lumbar
and cervical ranges of motion were full and painless in all planes. There were no sensory
changes in the cervical or lumbar dermatomes and full and painless range of motion in all major
joints. Dr. Fleming recommended physical therapy and referred appellant to another physician
for consideration of epidural steroid injections.
In an undated statement, appellant noted that she began treatment by chiropractors and a
physician in October 2001. Until May 7, 2012, she had been able to work with the help of
massage and adjustment. On May 7, 2012 appellant did not work because her pain was so severe
that she could not walk. She did not return to work for several weeks while she sought
treatment. On August 18, 2012 appellant lost her balance and fell. She determined on the advice
of her physicians that she needed to have surgery. Appellant noted that her back condition, prior
to the last episode, was aggravated by a heavier volume of mail and parcels.
In a report dated June 8, 2012, Dr. Karen C. Evans, Board-certified in physical medicine
and rehabilitation, stated that appellant’s symptoms started on May 7, 2012 and were aggravated
by standing and walking. She noted significant degenerative changes at L4-5 with right lower
limb dysesthesias. On examination of a May 10, 2012 magnetic resonance imaging (MRI) scan
Dr. Evans noted a right paracentral interior annular tear at L4-5, a left paracentral posterior focal
annular tear, protrusion of the disc approximating the right L4 nerve root and a significant
amount of facet arthropathy causing narrowing of the bilateral neuroforamen.
In a report dated June 18, 2012, Dr. Evans noted that appellant had a right L4-5
transforaminal lumbar epidural steroid injection.

2

In a diagnostic study dated June 18, 2012, Dr. Bang H. Huynh, a Board-certified
radiologist, interpreted an x-ray of appellant’s lumbar spine. He diagnosed a grade one
anterolisthesis of L4 and L5 and a needle at the level of L5.
In physical therapy notes dated June 6 through July 13, 2012, a physical therapist noted
appellant’s course of treatment and progress.
On July 17, 2012 Dr. William B. Mitchell, a Board-certified radiologist, obtained an
x-ray of appellant’s lumbar spine. He found no evidence of an acute osseous fracture, other
acute fractures or dislocations in the lumbar spine. Dr. Mitchell noted overlying needles.
In a work status report dated September 4, 2012, Dr. Fleming recommended that
appellant be off work until October 4, 2012.
On September 25, 2012 Dr. Fleming diagnosed appellant with spondylolisthesis of the
lumbar region and lumbar stenosis. He noted that her lower back pain was long-standing and
that extension of the lumbar spine caused pain in the buttocks and right lower extremity.
In a work status report dated September 25, 2012, Dr. Fleming recommended that
appellant be off work until January 28, 2013, noting that she required surgery.
In an October 4, 2012 attending physician’s form report, Dr. Fleming diagnosed
spondylolisthesis of the lumbar region with lumbar stenosis. He checked a box indicating that
appellant’s condition was caused or aggravated by her employment activity, but did not explain
further. Dr. Fleming noted that she should be able to resume work on January 10, 2012 and that
she was scheduled for surgery on October 10, 2012. On October 4, 2012 appellant noted that her
back had bothered her intermittently for years. On May 7, 2012 it became painful such that she
could not work. Dr. Fleming recommended that appellant not resume work and listed work
restrictions.
By decision dated December 14, 2012, OWCP denied appellant’s claim. It found that the
factual evidence was not sufficient as she failed to provide a detailed description of the work
factors alleged to have cause her condition. OWCP also found that the medical evidence was
insufficient to support appellant’s claim as the record lacked a physician’s rationalized medical
opinion explaining how her back condition was causally related to the factors of her
employment.
On January 7, 2013 appellant requested an oral telephonic hearing before an OWCP
hearing representative.
In forms dated May 25 and June 6, 2012, Dr. Fleming recommended physical therapy for
treatment of appellant’s condition.
On September 27, 2012 appellant stated that, since her return to work after returning to
work following her injury, she had been very careful about lifting parcels and would ask for help
when lifting a heavy item. She stated that her recurrence occurred on May 7, 2012, when she
was scheduled to train new carriers and woke up unable to walk. Describing injuries and
illnesses suffered between the date she returned to work after the original injury, appellant
3

asserted that she had several surgeries and returned to work earlier than her physicians thought
she could. This notice of recurrence was not signed by a supervisor or compensation specialist
and did not contain an OWCP file number for the original injury.
Appellant submitted records related to her prior treatment. In an excuse slip dated
October 2, 2002, Dr. Leslee C. Schork, a chiropractor, noted that she had seen appellant on that
date for acute middle to lower back pain. In a disability certificate dated January 26, 2004,
Dr. John Bevins, a chiropractor, found that appellant was totally incapacitated from January 26
through 28, 2004 and could return to work on January 29, 2004.
In a report dated May 10, 2012, Dr. Stephen J. Pomeranz, a Board-certified radiologist,
reviewed an MRI scan of appellant’s lumbar spine. He found a right-sided posterior osseous
stress injury at L4-5; a broad posterior disc protrusion involving L4-5 with bilateral foraminal
encroachment and effacement of the right L4 exiting nerve root; grade one degenerative
spondylolisthesis at L4-5 accompanied by left-sided facet joint capsular edema with facet
distention; and broad noncompressive disc bulging at L2-3, L3-4 and L5-S1 accompanied by
multilevel degenerative facet arthropathy resulting in mild and mild-to-moderate severity
biforaminal stenosis at L3-4 and L4-5.
In a report dated September 4, 2012, Dr. Gregory W. Balturshot, a Board-certified
neurologist, noted that appellant had years of progressively worsening back pain down into her
right lower extremity. He diagnosed L4-5 stenosis and L4-5 radiculopathy. Dr. Balturshot
recommending surgery for an L4-5 laminectomy, facetectomy, posterolateral arthrodesis and
pedicle screw instrumentation.
In a report dated September 6, 2012, Dr. Scott Howard, a Board-certified osteopath,
diagnosed anxiety and depression.
In a report dated November 7, 2012, Dr. Howard noted that appellant had back surgery
on October 10, 2012 and had swelling and pain in her right knee.
A hearing was held before an OWCP hearing representative on April 15, 2013.
Appellant testified that her original injury occurred in October 2001, when she was working as a
substitute or city carrier on a part-time basis. She was a rural route carrier when she stopped
work in August 2012. Appellant’s duties involved putting mail in the sequence of delivery,
loading mail bundles in a basket cart, loading and unloading parcels of up to 70 pounds, loading
her vehicle with mail in order of delivery and delivering parcels and mail. She used a basket cart
that was spring-loaded, on the advice of her chiropractor. On August 18, 2012 appellant fell
onto the floor while loading the basket cart, which aggravated her symptoms. She had been back
at work for two weeks when the fall occurred. Appellant asserted that the fall was not the cause
of her worsening symptoms or inability to work. Her representative stated that her case should
be analyzed as an occupational disease claim.
By decision dated June 28, 2013, the hearing representative denied appellant’s claim
finding that she had not provided sufficient evidence to establish that her claimed back condition
was due to factors of her employment.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.4 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the

2

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Michael E. Smith, 50 ECAB 313, 315 (1999).

4

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

5

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

6

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

7

Leslie C. Moore, 52 ECAB 132, 134 (2000).

5

care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.8
ANALYSIS
Appellant alleged that she sustained a back condition as a result of duties of her
employment as a letter carrier. OWCP denied her claim, finding that the medical evidence was
insufficient to support that her condition was caused or aggravated by factors of employment.
The Board finds that appellant failed to meet her burden of proof to establish an injury as a result
of factors of her federal employment.
Appellant submitted documents from several physicians that included diagnoses and
recommendations for treatment. However, the physicians did not provide any opinion that she
sustained a back condition due to factors of her federal employment. These documents included:
the May 12, 2013 report from Dr. Amann; a May 17, 2012 report from Dr. Bialecki; a May 25,
2012 diagnostic report from Dr. Magee; notes from Dr. Fleming dated May 25 through
October 4, 2012; reports of Dr. Evans from June 8 through 18, 2012; a June 18, 2012 diagnostic
report from Dr. Huynh; a July 17, 2012 diagnostic report from Dr. Mitchell; a May 10, 2012
report from Dr. Pomeranz; a September 4, 2012 report from Dr. Balturshot; reports from
Dr. Howard from September 6 and November 7, 2012; and a September 6, 2012 report from
Dr. Dohse.
The Board has held that medical evidence that does not address the causal relationship
between an appellant’s condition and specified work-related factors is of diminished probative
value.9 This medical evidence lacks any probative opinion as to the causal relationship between
appellant’s claimed condition and the implicated work duties.
On October 4, 2012 Dr. Fleming diagnosed appellant with spondylolisthesis of the
lumbar region and lumbar stenosis. He checked a box indicating that her condition was caused
or aggravated by employment activity, but did not explain further. As noted, to be probative,
medical evidence should provide a rationalized opinion on the issue of causal relationship
between a diagnosed condition and the identified employment factors. The opinion of a
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.10 Dr. Fleming provided a diagnosis, but failed to identify the
repetitive work activities or a detailed explanation as to how appellant’s physical findings
supported causal relationship. He marked a form that her condition was caused or aggravated by
employment activities, but did not elaborate on the fact of her treatment on which he based his
stated conclusion. The Board has held that the fact that a condition manifests itself or worsens

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

9

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

Leslie C. Moore, supra note 7.

6

during a period of employment11 or that work activities produce symptoms revelatory of an
underlying condition does not raise an inference of causal relationship between a claimed
condition and employment factors.12 Dr. Fleming’s October 4, 2012 report does not establish
appellant’s claim for work-related spondylolisthesis of the lumbar region and lumbar stenosis.
Appellant submitted reports from Drs. Schork and Bevins, chiropractors. Section
8101(2) of FECA13 provides that the term physician, includes chiropractors only to the extent
that their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulations by the
Secretary.14 Neither, Dr. Schork nor Dr. Bevins diagnosed a spinal subluxation. Without a
diagnosis of a spinal subluxation as supported by x-ray, a chiropractor is not a physician as
defined under FECA. Therefore, their reports do not constitute competent medical evidence and
are of no probative value on the issue of casual relation.15
Appellant submitted notes from physical therapists dating from June 6 through
July 13, 2012. A physical therapist does not qualify as a physician under FECA. Therefore,
these reports do not qualify as probative medical evidence supportive of a claim for federal
workers’ compensation, unless such reports are countersigned by a physician.16 None of the
physical therapy notes were countersigned by a physician. As such, the reports do not constitute
probative medical evidence supportive of appellant’s claim for compensation.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.17 Causal relationship must be established by
rationalized medical opinion evidence. As appellant did not submit medical evidence in support
of her claim containing a physician’s rationalized opinion that she developed a back condition as
a result of identified employment factors, she has not met her burden of proof to establish a
causal relationship between her condition and work-related duties.18
11

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

12

B.B., Docket No. 13-256 (issued August 13, 2013); Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

13

5 U.S.C. § 8101(2).

14

See 20 C.F.R. § 10.311.

15

See Jay K. Tomokiyo, 51 ECAB 361, 367-68 (2000).

16

See 5 U.S.C. § 8101(2); Vickey C. Randall, 51 ECAB 357, 360 n.4 (2000) (regarding physical therapists).

17

See D.U., Docket No. 10-144 (issued July 27, 2010); D.I., 59 ECAB 158, 162 (2007); Robert Broome, 55
ECAB 339, 341 (2004).
18

The Board notes that appellant filed a claim for recurrence on September 27, 2012. Board precedent
contemplates that, in order for there to be a recurrence, there must be an accepted condition. See, e.g., Ricky S.
Storms, 52 ECAB 349, 351-52 (2001) (the medical evidence must demonstrate that the claimed recurrence was
caused, precipitated, accelerated or aggravated by the accepted injury). As appellant’s claim for occupational
disease is denied, it is not necessary to consider whether she has sustained a recurrence.

7

Appellant submitted new evidence on appeal. The Board lacks jurisdiction to review
evidence for the first time on appeal.19 Appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a back condition
causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 29, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

19

20 C.F.R. § 501.2(c).

8

